DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on April 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant stated that claims 1-20 currently read on the species elected above.  The examiner respectfully disagrees.  The species selected is directed to solely the textile sheet and not to any possible article that the textile sheet can be attached to.  Furthermore, claim 1 has now been amended such that claim 1 is to a distinct article that only includes the textile sheet and therefore the textile sheet itself is considered an “article”.  This article (of Species A) is not a garment, and thus the claims that recite a “garment” are withdrawn from consideration.  Therefore, claims 4-20 directed to unelected embodiments are withdrawn from consideration. 
The examiner recognized that there may have been a misunderstanding with regarding the election and called the Applicant’s representative no less than four times in an attempt to permit Applicant to change the elected species, however, no agreement could be reached (see interview summary).
The requirement is deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because: the drawings include an underline number that is not placed on the surface of the component that the underlined number corresponds to or there is a missing lead line while also including incorrect underlining.  See MPEP 608.02(V) for drawing standards.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “and article of footwear” which should be “an article of footwear”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 4993079).
Regarding claim 1, Johnson describes an article (headband 10 and string 18) comprising: at least one adhering portion (10) comprising a textile sheet (stretch of fabric, col. 3, ll. 58-60) having an integral surface adhering substrate (thin material 12), the adhering portion configured to releasably adhere to a surface using the adhering substrate (non-slip surface grips forehead, col. 5, ll. 27-28), the adhering portion having an interior surface and an exterior surface corresponding to the adhering substrate (see annotated Fig. 1); wherein the at least one adhering portion is configured to releasably adhere to the surface of an object the article is placed on (forehead of user).  

    PNG
    media_image1.png
    462
    560
    media_image1.png
    Greyscale

Regarding claim 2, the articles of Johnson describes wherein the article is at least one of: an article of clothing, an article of eyewear, and article of footwear, or article of manufacture (is an article of manufacture), household good, or combinations thereof.  
Regarding claim 3, the article of Johnson describes wherein the textile comprises plastic (formed of polyester which is a plastic, col. 3, l. 65), polyurethane, polyvinyl chloride (PVC), embossed paper, leather, plastic leather, vinyl, faux leather, vegan leather, and synthetic leather, or combinations thereof.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are included that include removable components that are utilized to provide support for what they are attached to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732